                                                                                                    Entered on Docket
                                                                                                    January 08, 2019
                                                                                                    EDWARD J. EMMONS, CLERK
                                                                                                    U.S. BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                               The following constitutes the order of the Court.
                                             2                                                 Signed: January 7, 2019
                                             3
                                             4                                                 _________________________________________________
                                                                                               M. Elaine Hammond
                                                                                               U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                           UNITED STATES BANKRUPTCY COURT
                                             8
                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                     )   Case No. 16-50030 MEH
                                            10     In re                                             )
UNITED STATES BANKRUPTCY COURT




                                                                                                     )   Chapter 13
  for the Northern District of California




                                            11     Janet Morazan-Aviles                              )
                                                                                                     )
                                            12                                                       )
                                                                                                     )
                                            13                                                       )
                                                                                                     )
                                            14                                 Debtor(s).            )
                                                                                                     )
                                            15                                                       )   Adv. No. 16-05026
                                                                                                     )
                                            16     Marvin Morazan,                                   )
                                                                                                     )
                                            17                                Plaintiff.             )
                                                                                                     )
                                            18     v.                                                )
                                                                                                     )
                                            19     Janet Morazan-Aviles,                             )   Date:           October 10 & 24, 2018
                                                                                                     )   Time:           9:00 a.m.
                                            20                                Defendant.             )   Ctrm:           3020 (San Jose)
                                                                                                     )
                                            21                                                       )
                                            22                                     MEMORANDUM DECISION
                                            23             Debtor Janet Morazan-Aviles (“Defendant”) filed the underlying bankruptcy case and
                                            24     seeks to discharge her debts through a chapter 13 plan. Her brother, Marvin Morazan
                                            25     (“Plaintiff”) filed this adversary proceeding alleging that Defendant took assets of their
                                            26     parents to Plaintiff’s detriment. Plaintiff requests this court determine the allowed amount of
                                            27     his claim against Defendant and find that his claim is excepted from discharge pursuant to
                                            28

                                                                                                1


                                                 Case: 16-05026      Doc# 107      Filed: 01/07/19       Entered: 01/08/19 10:34:00       Page 1 of
                                                                                                20
                                             1     Bankruptcy Code § 523(a)(2)(A), (a)(4), or (a)(6). 1 A trial was held and this matter was taken
                                             2     under submission on October 24, 2018. For the reasons stated below, I find that Plaintiff
                                             3     failed to establish a claim against Defendant.
                                             4             This court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding
                                             5     pursuant to 28 U.S.C. § 157(b)(2)(B) and (I). Further, this court has jurisdiction to enter
                                             6     findings of fact and conclusions of law in non-core proceedings “that either ‘arise-under’ the
                                             7     Bankruptcy Code, ‘arise in’ a case under the Code, or ‘relate to’ a case under the Code.” LLC
                                             8     v. In re Ray (In re Ray), 624 F.3d 1124, 1130 (9th Cir. 2010) (citing 28 U.S.C. § 157(a) and
                                             9     (b)). Both parties consent to entry of a final judgment by this court on all claims.
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Background
                                            12             Edgar and Teresa Morazan (“Edgar” and “Teresa”) were the parents of Plaintiff and
                                            13     Defendant. They had two additional children together: Leonardo Morazan (“Leo”) and
                                            14     Harold Morazan (“Harold”). In addition, Edgar had two other children: Patricia Morazan
                                            15     (“Patricia”) and Norma Morazan (“Norma”).
                                            16
                                            17     Edgar and Teresa’s reliance on their children
                                            18             Edgar graduated college with a degree in accounting from a college in El Salvador and
                                            19     was able to read, write, and speak in English although he had an interpreter for legal matters
                                            20     and would often be accompanied by one of his children to medical appointments. Teresa
                                            21     understood but did not have a strong command of the English language; she requested family
                                            22     members assist her in translating English. Throughout the period in dispute, Edgar and
                                            23     Teresa were surrounded by various members of their family. Plaintiff testified that Edgar
                                            24     could not drive the last six months of his life due to cancer but never stated he was in a
                                            25     vulnerable mental state. In fact, Plaintiff testified he assumed Edgar capable of taking care of
                                            26     his financial decisions at the time. Regarding Teresa, Plaintiff testified her cirrhosis of the
                                            27     1
                                                    Unless specified otherwise, all chapter, code and rule references are to the Bankruptcy Code, 11 U.S.C. §§
                                                   101–1532, and the Federal Rules of Bankruptcy Procedure, Rules 1001–9037 (referred to herein as the
                                            28     “Bankruptcy Code”).

                                                                                                       2


                                                 Case: 16-05026         Doc# 107        Filed: 01/07/19        Entered: 01/08/19 10:34:00             Page 2 of
                                                                                                     20
                                             1     liver was the primary reason for moving into Plaintiff’s house but does not indicate this
                                             2     impacted her mental capacity. No family member testified that Edgar or Teresa lacked mental
                                             3     capacity or were in a vulnerable mental state.
                                             4            Defendant is the youngest of Edgar and Teresa’s children. While she was still a teen
                                             5     her father began relying on her for assistance with financial matters. Beginning at age 18,
                                             6     Defendant would be given cash by Edgar and she would then pay the family bills from her
                                             7     bank account, either by cash or check. This was their standard procedure for over 20 years.
                                             8     For many years, Edgar and Teresa lived with Defendant and helped in raising her family.
                                             9     Four current and former family members credibly testified that Defendant and Edgar had a
                                            10     particularly close and special relationship. The evidence shows that Edgar favored Defendant
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     in many ways, while also relying on her for more support than the older siblings.
                                            12            Plaintiff’s relationship with Edgar was more complicated. Plaintiff owns a roofing
                                            13     business. At various times he employed Edgar. Leo, the oldest brother, Plaintiff’s ex-wife,
                                            14     and Defendant’s ex-husband each testified that on several occasions Plaintiff dismissed Edgar
                                            15     from his employment, or Plaintiff and Edgar would have a dispute where they would not
                                            16     speak with each other for months. The circumstances surrounding these events are disputed
                                            17     but substantial testimony establishes that the on-going relationship between Edgar and
                                            18     Plaintiff was contentious.
                                            19            In October 2006, Edgar was diagnosed with mesothelioma resulting from his work in
                                            20     the shipyards. The parents’ housing changed following Edgar’s mesothelioma. Sometime in
                                            21     2007, Edgar and Teresa moved into Plaintiff’s house at Plaintiff’s insistence. Following the
                                            22     move, Plaintiff provided household support and drove the parents to doctor’s appointments
                                            23     while Defendant continued to assist with their finances.
                                            24            Also, following his diagnosis, Edgar retained Levin Simes Kaiser & Gornick (“Law
                                            25     Firm”) to represent him in a personal injury action based on the mesothelioma and asbestos
                                            26     injury. The Law Firm obtained a settlement for Edgar that paid out funds in various amounts
                                            27     over an indefinite period of time (the “Settlement Funds”). The Settlement Funds are the
                                            28     center of this dispute. Testimony of the parties and evidence presented establish that Edgar

                                                                                                3


                                                 Case: 16-05026      Doc# 107     Filed: 01/07/19     Entered: 01/08/19 10:34:00        Page 3 of
                                                                                               20
                                             1     provided Defendant with joint control over the funds received, and Defendant assisted Edgar
                                             2     with the disposition of funds. Meanwhile, Edgar provided the remaining family members
                                             3     with no information on the amounts received and did not discuss with them how the money
                                             4     was being spent—other than making gifts to individual family members. Receipt of the
                                             5     Settlement Funds was irregular and Edgar was generous. Over $550,000 was spent by the
                                             6     time of Edgar’s death.
                                             7                The total amount of Settlement Funds received was not known by all family members
                                             8     until after Teresa’s death. Plaintiff was troubled to learn how much was received and how
                                             9     little was left. He began asking questions of the Law Firm and Defendant. Defendant
                                            10     initially asserted that she did not take or use Edgar and Teresa’s money for herself. 2 Over the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     course of litigation her position shifted to the argument presented here; that she used funds for
                                            12     her benefit given to her by Edgar and Teresa.
                                            13
                                            14     Settlement Funds received by Edgar
                                            15                When Edgar received the first check for Settlement Funds, he enlisted Defendant’s
                                            16     help in opening a bank account. Edgar and Defendant went to Citibank and opened a joint
                                            17     account on January 25, 2008. Defendant testified that during the process of opening the
                                            18     account, Edgar was able to read through the account documents and understand the details of
                                            19     what he was creating with the bank. Consistent with their past practices, Defendant would
                                            20     receive a check for Settlement Funds, take it to Edgar to endorse, and then deposit the check
                                            21     into the Citibank account. Ultimately, Edgar received eight checks totaling $568,976.54 prior
                                            22     to his death; of these, seven were deposited into the Citibank account. 3 Edgar died on
                                            23     October 16, 2008.
                                            24
                                            25
                                            26
                                            27
                                                   2
                                                       Exhibits 31 and 32
                                            28     3
                                                       One check for $43,624 was deposited into a Wells Fargo account that Defendant held solely in her name.

                                                                                                         4


                                                 Case: 16-05026           Doc# 107       Filed: 01/07/19        Entered: 01/08/19 10:34:00            Page 4 of
                                                                                                      20
                                             1     Settlement Funds received by Teresa
                                             2                Following Edgar’s death, Teresa received a check payable to Edgar on account of the
                                             3     Settlement Funds. Nine checks, totaling $148,091.25, were received between Edgar’s death
                                             4     and Teresa’s death in June 2011.
                                             5                Two months after she received the first check, Teresa signed a letter requesting that all
                                             6     funds from the case be issued to Defendant. As the Law Firm later explained to Plaintiff in an
                                             7     email, Teresa spoke with people in the Law Firm on a few occasions and directed the Law
                                             8     Firm “to forward the proceeds of any settlement to her in care of [Defendant] . .. [Teresa] was
                                             9     concerned about losing her Medicare eligibility if she had too much money in her personal
                                            10     bank account.” 4 The Law Firm continued to forward releases for Teresa’s signature since it
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     was her lawsuit. 5 Teresa could not afford a needed liver transplant if her Medicare coverage
                                            12     was affected. Teresa passed away in June 2011, after undergoing transplant surgery earlier
                                            13     that year.
                                            14                Teresa died intestate. Following her death, the Law Firm prepared an “Agreement re
                                            15     Distribution of Survival and Wrongful Death Settlements.” Pursuant to its terms, each
                                            16     payment is divided by six, and separate checks are issued to each of Edgar’s children. Thus,
                                            17     all claims based on the Settlement Funds relate to the period when Edgar and/or Teresa was
                                            18     alive.
                                            19
                                            20     Use of the Settlement Funds
                                            21                Until Edgar received the Settlement Funds, the family did not have significant assets.
                                            22     When Edgar began to receive the Settlement Funds he did not know when or how much
                                            23     would ultimately be received—in addition to not knowing how much longer he would be
                                            24     alive to benefit. Edgar chose to provide gifts to family members and friends based on what
                                            25     each recipient appeared to need. For example, in 2008, Edgar (through Defendant) paid off
                                            26     Leo’s credit card debt and provided Harold with money to pay off the financing on a van
                                            27
                                                   4
                                                       Exhibit 55
                                            28     5
                                                       Id.

                                                                                                   5


                                                 Case: 16-05026         Doc# 107      Filed: 01/07/19     Entered: 01/08/19 10:34:00        Page 5 of
                                                                                                   20
                                             1     Harold had recently purchased. As discussed more below, Edgar also purchased a van for
                                             2     Plaintiff’s use and gave Defendant money. Edgar traveled to El Salvador to visit family
                                             3     members and provided financial help there. Towards the end of his life, Edgar learned that the
                                             4     Settlement Funds received to that point were gone when he told Defendant to send money to
                                             5     an uncle and was informed that there was not enough money to do so.
                                             6               Teresa used the Settlement Funds that were received following Edgar’s death. She
                                             7     enjoyed travel with various family members. Teresa paid most of the costs associated with a
                                             8     trip to Hawaii and a large family Disneyland trip, in addition to trips to Southern California
                                             9     and Reno, Nevada. She also helped Patricia buy a car and assisted Defendant with repair
                                            10     work on her home. On the day that Teresa went to the hospital for her liver transplant, she
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     gave Plaintiff $30,000 in cash to be shared with Leo and Harold.
                                            12               Absent undue influence, use of the Settlement Funds as chosen by Edgar or Teresa is
                                            13     valid and appropriate. Neither parent was under an obligation to equitably share the
                                            14     Settlement Funds among their heirs or other family members.
                                            15
                                            16     Analysis
                                            17               Plaintiff asserts claims against Defendant based on the Settlement Funds received
                                            18     during Edgar and Teresa’s lives, a van purchased by Edgar and given to Plaintiff, and real
                                            19     property in San Jose that was owned and used by various family members over an extended
                                            20     period.
                                            21        1) Allegations re Settlement Funds
                                            22               Plaintiff alleges Defendant improperly received or controlled disposition of the
                                            23     Settlement Funds to her benefit. Plaintiff asserts that significant funds were issued to Plaintiff
                                            24     either without Edgar or Teresa’s knowledge, or as a result of Defendant’s undue influence
                                            25     over them.
                                            26
                                            27
                                            28

                                                                                                  6


                                                 Case: 16-05026        Doc# 107      Filed: 01/07/19    Entered: 01/08/19 10:34:00       Page 6 of
                                                                                                  20
                                             1              (A) Embezzlement – Bankruptcy Code § 523(a)(4)
                                             2              Plaintiff alleges Defendant embezzled their parents’ assets through her handling of the
                                             3     Settlement Funds. 6 He seeks to have any claim based on embezzlement excepted from
                                             4     discharge pursuant to § 523(a)(4). “[E]mbezzlement in the context of nondischargeability has
                                             5     often been defined as 'the fraudulent appropriation of property by a person to whom such
                                             6     property has been entrusted or into whose hands it has lawfully come.’” In re Littleton, 942
                                             7     F.2d 551, 555 (9th Cir. 1991). Embezzlement requires three elements: “(1) property rightfully
                                             8     in the possession of a nonowner; (2) nonowner's appropriation of the property to a use other
                                             9     than which [it] was entrusted; and (3) circumstances indicating fraud.” Littleton, 942 F.2d at
                                            10     555 (9th Cir. 1991); Tobkin v. Waltrip, 985 F.2d 572 (9th Cir. 1993). Plaintiff bears the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     burden of proof by a preponderance of the evidence standard under § 523(a)(4). In re Chui,
                                            12     538 B.R. 793, 800 (Bankr. N.D. Cal. 2015), aff'd sub nom. Tradex Glob. Master Fund Spc
                                            13     Ltd. v. Chui, 559 B.R. 520 (N.D. Cal. 2016), aff'd 702 F. App'x 632 (9th Cir. 2017).
                                            14                       (1) Property Rightfully in the Possession of a Nonowner
                                            15              The parties established that the Settlement Funds were rightfully in the possession of
                                            16     Defendant, a nonowner. Edgar included Defendant as a joint account holder on the Citibank
                                            17     account and Teresa directed the Law Firm to forward the Settlement Funds to Defendant
                                            18     following Edgar’s death.
                                            19                     (2) Nonowner’s Appropriation of the Property to a use Other Than Which it was
                                            20                    Entrusted and Circumstances Indicating Fraud
                                            21              These two elements are the heart of the dispute between Plaintiff and Defendant.
                                            22     Plaintiff asserts that Defendant misappropriated the Settlement Funds by distributing
                                            23     significant amounts to herself and her family. He focuses on three checks written by
                                            24     Defendant to Defendant in the amounts of $100,000, $50,000, and $25,000. Additionally,
                                            25
                                            26
                                                   6
                                                    Plaintiff asserts that he is entitled to a claim for 1/6 of any amount that Defendant is found to have improperly
                                            27     gained under any of the asserted claims on the theory that had these funds not been embezzled, they would have
                                                   been part of the Teresa’s estate following her death. I find this assertion of standing questionable but as the
                                            28     parties addressed each claim at trial, I do so here in the interest of judicial efficiency.

                                                                                                         7


                                                 Case: 16-05026         Doc# 107         Filed: 01/07/19        Entered: 01/08/19 10:34:00               Page 7 of
                                                                                                      20
                                             1     checks for $20,000 were issued by Defendant to each of her three children. Plaintiff asserts
                                             2     that these large transfers were made without Edgar or Teresa’s approval.
                                             3                Defendant disputes Plaintiff’s characterization of the payments. She asserts that she
                                             4     only distributed Settlement Funds from the Citibank account with a parent’s permission. As
                                             5     to the three large checks to Defendant, she asserts that Edgar authorized all three checks. She
                                             6     asserts that the check for $100,000 was authorized by Edgar when Defendant was anticipating
                                             7     a divorce from her husband and Edgar was concerned about her ability to survive financially.
                                             8     Then, the second check for $50,000 was authorized by Edgar for Defendant to use to pay off
                                             9     her credit card debt. The final check for $25,000 was a last gift from Edgar to Defendant
                                            10     during the last two weeks of his life. She asserts that Edgar authorized this check in front of
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Teresa while he was in the hospital. Following Edgar’s death, Defendant asserts that she used
                                            12     the funds as directed by Teresa. Much of these funds were used towards family trips. Teresa
                                            13     also helped Patricia buy a new vehicle in 2010 by adding $10,000 toward the purchase of a
                                            14     new car. In addition, Teresa authorized funeral expenses for Edgar and purchased a funeral
                                            15     plot for Leo.
                                            16                Neither Edgar nor Teresa provided written authorization to Defendant for how the
                                            17     Settlement Funds should be disbursed. As such, the testimony of surrounding witnesses is
                                            18     considered in determining the credibility of the positions of Plaintiff and Defendant. First,
                                            19     Plaintiff does not assert any direct evidence—oral or written—that Edgar or Teresa forbid or
                                            20     opposed Defendant issuing checks based on the Settlement Funds. Second, as all witnesses
                                            21     agree, Edgar made gifts to numerous family members once he began receiving the Settlement
                                            22     Funds. He paid off credit card bills and vehicle financing, purchased a vehicle, gave money
                                            23     to Plaintiff’s business, and assisted relatives in El Salvador. Based on testimony from the
                                            24     children, 7 Edgar clearly enjoyed being generous with the Settlement Funds during his life.
                                            25     Third, during Teresa’s life, funds were used for family travel that included Teresa. Various
                                            26     family members traveled with Teresa to Hawaii and to Disneyland for a large family trip. In
                                            27     addition, Teresa enjoyed trips to Reno to gamble. Indisputably, Defendant had more
                                            28     7
                                                       Plaintiff, Defendant, Harold and Leo

                                                                                                     8


                                                 Case: 16-05026           Doc# 107        Filed: 01/07/19   Entered: 01/08/19 10:34:00    Page 8 of
                                                                                                       20
                                             1     information than any of the other children about the amount of Settlement Funds received and
                                             2     how it was being spent. As the child handling her parents’ money she was in a better position
                                             3     than her siblings to ask for funds, or make sure her parents were aware of her needs and
                                             4     financial concerns. Yet, without more, Plaintiff has not met his burden to establish that
                                             5     Defendant used the Settlement Funds without the knowledge of Edgar or Teresa, or for a use
                                             6     other than which she was entrusted with them. Further, as Defendant assisted her parents with
                                             7     bill paying prior to the Settlement Funds and had long been the family member they relied on,
                                             8     as she relied on them, the continuation of this relationship does not constitute circumstances
                                             9     indicating fraud.
                                            10            As such, I find that Plaintiff did not establish that Defendant embezzled funds from
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Edgar and Teresa.
                                            12
                                            13            B) Larceny – Bankruptcy Code § 523(a)(4)
                                            14            Closely related to embezzlement, Plaintiff alleges Defendant committed larceny under
                                            15     § 523(a)(4). In bankruptcy, federal common law defines larceny as the “felonious taking of
                                            16     another's personal property with intent to convert it or deprive the owner of the same.” In re
                                            17     Ormsby, 591 F.3d 1199, 1205 (9th Cir. 2010). The major distinction that separates this from
                                            18     embezzlement is that the “the original taking of the property must be unlawful.” In re Jenkins,
                                            19     2015 WL 735799, at *5 (B.A.P. 9th Cir. Feb. 20, 2015). This requires initial possession of
                                            20     the property by Defendant to be wrongful. See In re Woodman, 451 B.R. 31, 38 (Bankr. D.
                                            21     Idaho 2011). Plaintiff bears the burden of proof by a preponderance of the evidence. Chui,
                                            22     538 B.R. at 800.
                                            23            There is no evidence that the original taking of the Settlement Funds was unlawful.
                                            24     Edgar opened a joint account with Defendant into which the Settlement Funds were
                                            25     deposited. As a joint account holder, Defendant had a legal right to use the funds in the
                                            26     Citibank account. Further, there is no evidence that she used the funds without Edgar’s
                                            27     permission. Following Edgar’s death, Teresa instructed the Law Firm to issue checks in
                                            28

                                                                                                9


                                                 Case: 16-05026        Doc# 107   Filed: 01/07/19     Entered: 01/08/19 10:34:00        Page 9 of
                                                                                               20
                                             1   Defendant’s name. Thus, the disbursing of the funds into Defendant’s possession was not
                                             2   unlawful. Accordingly, Plaintiff did not establish a claim for larceny.
                                             3
                                             4          C) Actual Fraud – Bankruptcy Code § 523(a)(2)
                                             5          Plaintiff alleges that Defendant committed actual fraud under § 523(a)(2)(A) because a
                                             6   portion of the Settlement Funds would have remained following the deaths of Edgar and
                                             7   Teresa if Defendant had properly handled the funds and not exercised undue influence over
                                             8   her parents.
                                             9          In Husky Int'l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016), the Supreme Court
                                            10   recognized that § 523(a)(2) includes a claim for actual fraud even if there is no
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   misrepresentation. The elements for actual fraud are based on common law. Husky, 136 S.
                                            12   Ct. at 1586. Several different types of fraud are identified in the California Civil Code.
                                            13   Deceit occurs when an individual suggests a fact he does not believe to be true or asserts a
                                            14   fact that he has no reasonable ground for believing to be true. Cal. Civ. Code § 1710(1)-(2).
                                            15   Concealment fraud occurs when there is a fiduciary relationship between the parties that
                                            16   creates a duty of full disclosure, and the concealing party does not disclose important facts.
                                            17   Cal. Civ. Code § 1710(3). Promissory fraud follows from a promise made without any
                                            18   intention of performing it. Cal. Civ. Code § 1710(4). Plaintiff bears the burden of proof on
                                            19   this claim. In re Tripp, 357 B.R. 544, 548 (Bankr. D. Ariz. 2006).
                                            20          Plaintiff does not identify how Defendant committed fraud against him with regard to
                                            21   the Settlement Funds. Concealment of facts related to the Settlement Funds is most consistent
                                            22   with his other claims: that Defendant failed to inform Plaintiff how much the parents received
                                            23   in Settlement Funds and how much was paid to her as opposed to the other siblings. Yet, this
                                            24   claim does not succeed because a fiduciary obligation from Defendant to Plaintiff has not
                                            25   been established. Other than the payments made to or for Plaintiff at Edgar’s direction,
                                            26   Plaintiff and Defendant did not discuss the Settlement Funds during their parents’ lifetimes.
                                            27   Defendant asserts that Edgar and Teresa did not want Plaintiff to know about their financial
                                            28

                                                                                              10


                                             Case: 16-05026       Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00            Page 10 of
                                                                                             20
                                             1   situation. Thus, deceit and promissory fraud do not apply. Accordingly, Plaintiff did not
                                             2   establish a claim for actual fraud.
                                             3
                                             4              D) Conversion – California Common Law
                                             5              Plaintiff alleges Defendant improperly converted the Settlement Funds. "Conversion
                                             6   is the wrongful exercise of dominion over the property of another.” Welco Elecs., Inc. v.
                                             7   Mora, 223 Cal. App. 4th 202, 208 (2014). It requires: “(1) the plaintiff's ownership or right to
                                             8   possession of the property; (2) the defendant's conversion by a wrongful act or disposition of
                                             9   property rights; and (3) damages.” Welco, 223 Cal. App. 4th at 208. The first element of
                                            10   conversion can be further clarified to mean “either ownership and the right of possession or
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   actual possession” at the time of the alleged conversion . . . .” Sanowicz v. Bacal, 234 Cal.
                                            12   App. 4th 1027, 1041 (2015). Plaintiff bears the burden of proof. Zaslow v. Kroenert, 29 Cal.
                                            13   2d 541, 550 (1946).
                                            14              Plaintiff fails to satisfy the first requirement for conversion of the Settlement Funds.
                                            15   As the claim is premised on the argument that Defendant took Settlement Funds that belonged
                                            16   to Edgar or Teresa, Plaintiff lacked ownership or a right to possession of the Settlement
                                            17   Funds at the time of the alleged conversion. Accordingly, no claim for conversion of the
                                            18   Settlement Funds is established.
                                            19
                                            20              E) Elder and Financial Abuse – California Welfare and Institutions Code
                                            21              §§ 15610.27, 15610.30, and 15657.5 8
                                            22              Financial elder abuse occurs when a person “takes, secretes, appropriates, obtains or
                                            23   retains real or personal property of an elder.” WIC § 15610.30(a)(1). A person commits
                                            24   financial abuse by taking or assisting in taking property from an elder for a wrongful purpose
                                            25   or with intent to defraud, or by using undue influence.                An elder is any person residing in
                                            26   California, over the age of 65. WIC § 15610.27. Whether undue influence occurred is based
                                            27   on several factors, including (1) vulnerability of the victim; (2) the influencer’s apparent
                                            28   8
                                                     The code section citations in this subsection refer to the California Welfare and Institutions Code (“WIC”).

                                                                                                        11


                                             Case: 16-05026             Doc# 107        Filed: 01/07/19 Entered: 01/08/19 10:34:00                     Page 11 of
                                                                                                     20
                                             1   authority; (3) the actions or tactics used by the influencer; and (4) the equity of the result.
                                             2   WIC § 15610.70. Plaintiff bears the burden of establishing that Defendant is liable for
                                             3   financial abuse by a preponderance of the evidence. WIC § 15657.5. Additional remedies are
                                             4   available upon a showing of recklessness, oppression, fraud, or malice, by clear and
                                             5   convincing evidence. Id.
                                             6          The issues to be determined are whether Defendant took the Settlement Funds from
                                             7   her parents directly or by exerting undue influence over them or assisted in the process. The
                                             8   parties agree that Edgar and Teresa were elders for the purpose of this analysis.
                                             9
                                            10                  1) Whether Defendant Took, Secreted, Appropriated, Obtained, or Retained
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                  the Settlement Funds for a Wrongful Purpose or With an Intent to Defraud.
                                            12          As addressed previously, Plaintiff did not establish that Defendant took or
                                            13   appropriated the Settlement Funds in a manner that was counter to Edgar and Teresa’s
                                            14   requests or assisted another in such an activity. Defendant received and benefited from the
                                            15   Settlement Funds during her parents lives, as did multiple family members. While Defendant
                                            16   may have received more than her siblings, this is not dispositive, as there is no indication that
                                            17   either Edgar or Teresa focused on an even distribution between family members; instead, they
                                            18   looked to meet the needs of others where possible. Further, there is no evidence to establish
                                            19   that Defendant distributed funds to herself without the authorization or knowledge of Edgar or
                                            20   Teresa. Plaintiff did not establish a claim for financial elder abuse for a direct taking or for
                                            21   assisting a taking.
                                            22
                                            23                  2) Whether Defendant Wrongfully Took the Settlement Funds Through
                                            24                  Exercise of Undue Influence.
                                            25          Undue influence takes into consideration four factors: vulnerability of the victim, the
                                            26   influencer’s apparent authority, the actions or tactics of the influencer, and the equity of the
                                            27   result. WIC § 15610.70. “Evidence of an inequitable result, without more, is not sufficient to
                                            28   prove undue influence.” WIC § 15610.70(b).

                                                                                               12


                                             Case: 16-05026        Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00              Page 12 of
                                                                                              20
                                             1                          (a) Vulnerability of the Victim
                                             2          Vulnerability of the victim focuses on the mental ability of the elder, their education
                                             3   level, the degree of isolation, or suffering from an illness. WIC § 15610.70(a)(1). No
                                             4   evidence was presented that either Edgar or Teresa were mentally vulnerable, despite their
                                             5   physical illnesses. As a result of the Settlement Funds, each was more financially secure at
                                             6   the end of their lives than they had been previously. There is no evidence of isolation as a
                                             7   large family provided much social interaction and a big network to rely on as health and
                                             8   family issues arose. Edgar and Teresa lived with Defendant and her family for an extended
                                             9   period. But after Edgar’s diagnosis with mesothelioma, Plaintiff moved them into his home
                                            10   and began to take a more active role in their care. While there is some dispute about whether
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Edgar and Teresa were pleased with this change, it increased the separation between
                                            12   Defendant and her parents. As a result, the parents had greater opportunities to reach out to
                                            13   other family members if they chose. Each continued to receive necessary medical care until
                                            14   their deaths. Edgar received treatment for mesothelioma and Teresa received a liver
                                            15   transplant that the family believed provided a benefit to her. As such, this factor weighs
                                            16   against undue influence.
                                            17                          (b) The Influencer’s Apparent Authority
                                            18          It is undisputed that Defendant was a favored child and the primary manager of her
                                            19   parent’s finances and had expansive authority. WIC § 15610.70(a)(2). Her long-term
                                            20   management of their finances and close relationship provided her with the opportunity to
                                            21   influence and direct their choices. As such, this factor weighs in favor of undue influence.
                                            22                          (c) The Actions or Tactics Used by the Influencer
                                            23          Plaintiff did not put forth any evidence Defendant controlled access to the parents’
                                            24   medication, necessities of life, access to information, or tried to intimidate their parents. WIC
                                            25   § 15610.70(a)(3). During a significant portion of this period, the parents lived with Plaintiff.
                                            26   As such, he was able to ensure that medication was available, that they went to their medical
                                            27   appointments, and that their necessities of life were met. The testimony of all witnesses is
                                            28   clear that multiple family members interacted with Edgar and Teresa throughout their lives.

                                                                                              13


                                             Case: 16-05026       Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00            Page 13 of
                                                                                             20
                                             1   Receipt of the Settlement Funds initiated two significant changes. First, Edgar opened the
                                             2   joint Citibank account with Defendant for the Settlement Funds. As there is testimony that
                                             3   for many years, Edgar and Teresa provided Defendant with cash and she paid bills through
                                             4   her checks, it is reasonable for Edgar to have opened a checking account in his name for
                                             5   deposit of the Settlement Funds. Second, after Edgar’s death, Teresa requested that the
                                             6   Settlement Funds be issued in Defendant’s name. The evidence demonstrates that Teresa’s
                                             7   motivation was to maintain her Medicare health insurance as she needed on-going treatment,
                                             8   ultimately, receiving a liver transplant. As such, these changes are appropriate to the time and
                                             9   place, and consistent with meeting the needs of Edgar and Teresa. Further, Defendant has not
                                            10   been shown to control or intimidate her parents. This factor weighs against a finding of undue
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   influence.
                                            12                         (d) The Equity of the Result
                                            13          Lastly, the economic consequences to the parents or divergence from the parent’s prior
                                            14   course of conduct is considered. WIC § 15610.70(a)(3). Edgar’s receipt of the Settlement
                                            15   Funds was a significant change in the parents’ lives. The money provided additional financial
                                            16   security and the opportunity for generosity, yet it was directly tied to Edgar’s impending
                                            17   death. From the time the Settlement Funds began, the parents generally treated the funds in
                                            18   the same manner; Edgar in gifts to close and extended family members and Teresa in family
                                            19   travel and support. Throughout, the parents provided Defendant the same authority and
                                            20   access to the Citibank account and funds received from the Law Firm. Both parents spent
                                            21   money in larger amounts than before and relied on Defendant for information as to how much
                                            22   money was available. There is no indication that the economic consequences were hidden
                                            23   from either parent. Near the time of his death, Edgar learned that only limited funds remained
                                            24   when he sought to make a gift to an uncle and was informed that the money was gone. This
                                            25   factor does not weigh in favor of showing undue influence.
                                            26          As applied, the factors do not indicate that Defendant exerted undue influence over her
                                            27   parents in regard to the Settlement Funds. Although not expressly stated, Plaintiff’s claim is
                                            28   that Defendant received greater amounts than the other siblings, resulting in an inequitable

                                                                                             14


                                             Case: 16-05026       Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00           Page 14 of
                                                                                             20
                                             1   distribution of the Settlement Funds among the family members. Yet, the statute expressly
                                             2   provides that an inequitable result, without more, is not enough to establish undue influence.
                                             3   Accordingly, I find that Plaintiff did not establish that Defendant committed financial elder
                                             4   abuse against Edgar and Teresa, either directly or through the exertion of undue influence.
                                             5
                                             6          F) Willful and Malicious Injury – Bankruptcy Code § 523(a)(6)
                                             7          Plaintiff alleges any allowed claims should be excepted from discharge based on
                                             8   willful and malicious injury, pursuant to § 523(a)(6). This exception to discharge requires an
                                             9   intentional tort or its equivalent as the basis of the claim. See Kawaauhau v. Geiger, 523 U.S.
                                            10   57, 61-62 (1998). In order to apply, the bankruptcy court must find the injury inflicted by the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   debtor was both “willful” and “malicious.” In re Ormsby, 591 F.3d at 1207. Plaintiff has not
                                            12   established an intentional tort or equivalent injury related to the Settlement Funds through his
                                            13   remaining claims. As such, § 523(a)(6) does not apply.
                                            14
                                            15          G) Accounting
                                            16          Finally, Plaintiff seeks an accounting of the Settlement Funds. This requires a
                                            17   showing of a fiduciary relationship between Plaintiff and Defendant, or a showing that the
                                            18   accounts are so complicated that they cannot otherwise be determined. See Fleet v. Bank of
                                            19   America N.A., 229 Cal. App. 4th 1403, 1413 (2014). Plaintiff has not established either.
                                            20   Defendant only managed money on behalf of her parents, neither of whom is a party to this
                                            21   action. Thus, Defendant was never a fiduciary of Plaintiff. Further, evidence at trial confirms
                                            22   that the accounts are not unduly complicated. Defendant’s Exhibit G provides a listing and
                                            23   explanation of each check signed by Defendant on the Citibank account. The signed checks
                                            24   are still disputed by Plaintiff but there has been no showing the accounts are so complicated to
                                            25   justify an accounting.
                                            26
                                            27
                                            28

                                                                                             15


                                             Case: 16-05026       Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00            Page 15 of
                                                                                             20
                                             1        2) Van
                                             2           In 2008, a van was purchased for Plaintiff. Around the time of Plaintiff’s birthday,
                                             3   Edgar, Plaintiff, and Harold went to the dealership to pick out a van. They then called
                                             4   Defendant to join them at the dealership and complete the purchase. At Edgar’s direction,
                                             5   Defendant used Settlement Funds from the Citibank account for the purchase. Although
                                             6   Plaintiff regularly drove the van, the sale agreement identified Defendant as buyer and it was
                                             7   covered by her insurance. 9
                                             8           Following Plaintiff’s earlier divorce, he did not maintain a bank account or hold assets
                                             9   in his name. Four months after the van purchase, Defendant sent an email to Plaintiff
                                            10   requesting that he provide her with the name of who the van should be signed over to so that
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   she could send him the pink slip. 10 Almost a year later, emails between Plaintiff and
                                            12   Defendant continued to address transfer of the van. 11 It was never accomplished.
                                            13           After Teresa’s death, Plaintiff learned the amount of Settlement Funds received and
                                            14   began questioning Defendant’s use of them. Harold told Defendant that Plaintiff was
                                            15   speaking negatively about her constantly. Defendant then called Plaintiff and an argument
                                            16   ensued. Defendant told Plaintiff she would take the van back and went to Plaintiff’s house to
                                            17   find the van. This led to another argument which escalated, and the police were called. After
                                            18   some persuasion by the police, Plaintiff admitted that the van was at the dealership.
                                            19   Defendant then went to the dealership and instructed them that the van should only be
                                            20   released to her as owner.
                                            21           Plaintiff asserts claims for embezzlement, larceny and conversion based on
                                            22   Defendant’s taking of the van.
                                            23
                                            24
                                            25
                                            26
                                            27   9
                                                   Exhibits M and 56
                                                 10
                                                    Exhibit 56
                                            28   11
                                                    Exhibit 56

                                                                                             16


                                             Case: 16-05026            Doc# 107   Filed: 01/07/19 Entered: 01/08/19 10:34:00          Page 16 of
                                                                                               20
                                             1          A) Embezzlement - § 523(a)(4)
                                             2          Embezzlement does not apply as the second element is not satisfied. The van was
                                             3   rightfully in the possession of a nonowner. However, Defendant—the legal owner—
                                             4   appropriated it instead of a nonowner. Accordingly, Plaintiff did not establish this claim.
                                             5
                                             6          B) Larceny - § 523(a)(4)
                                             7          Larceny also does not apply because it requires the original taking of the van to be
                                             8   unlawful. Defendant held title of the van from its purchase. Her taking possession of her own
                                             9   property does not constitute larceny because it was not unlawful. Therefore, Plaintiff did not
                                            10   establish this claim.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12          C) Conversion – California Common law
                                            13          Here, the question presented is a novel one – may the owner of a property convert
                                            14   property in the rightful possession of another? The first element of conversion requires “either
                                            15   ownership and the right of possession or actual possession” at the time of the alleged
                                            16   conversion . . . .” Sanowicz, 234 Cal. App. 4th at 1041.
                                            17          Applying the factors for conversion, Plaintiff fails to meet the first element. Plaintiff
                                            18   had a right to possess the van which he exercised without interruption for approximately three
                                            19   years. However, he lacked ownership as legal title was in the name of Defendant. Therefore,
                                            20   he did not maintain ownership and the right of possession. Further, Plaintiff was not in actual
                                            21   possession of the van because it was at the dealer when Defendant came to repossess the
                                            22   vehicle. Defendant then instructed the dealer not to release the van to anyone. Defendant
                                            23   took the van in retaliation for Plaintiff’s challenging her past actions with their parents’
                                            24   money. Indisputably, if Defendant was not owner of the van this would have been a wrongful
                                            25   act. However, in a dispute between two parties with claims to the van, the individual whose
                                            26   claim is based on its legal ownership prevails. Moody v. Goodwin, 53 Cal. App. 693, 394
                                            27   (Cal. Ct. App. 1921) (finding that a claim for damages based on trover cannot be brought
                                            28   against the true owner); see Metro. Fin. Corp. of Cal. v. Morf, 42 Cal. App. 2d 756, 759

                                                                                               17


                                             Case: 16-05026        Doc# 107      Filed: 01/07/19 Entered: 01/08/19 10:34:00             Page 17 of
                                                                                              20
                                             1   (1941) (stating the registered legal owner has a superior title in a vehicle). “Replevin, trespass,
                                             2   and trover (conversion) are concurrent remedies for a wrongful taking of goods.” Cross v.
                                             3   Berg Lumber Co., 7 P.3d 922, 932 (Wyo. 2000).
                                             4              As such, Plaintiff did not establish a claim for conversion of the van against
                                             5   Defendant.
                                             6
                                             7              D) Willful and Malicious Injury - § 523(a)(6)
                                             8              Based on Plaintiff’s closing argument, he appears to also seek to establish a claim for
                                             9   willful and malicious injury based on Defendant’s taking of the van. Section 523(a)(6) first
                                            10   requires a willful, meaning deliberate or intentional, injury. This is satisfied if Plaintiff shows
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   that the Defendant either had a “subjective motive to inflict the injury or that the debtor
                                            12   believed that [the] injury was substantially certain to occur as a result of [her] conduct.” In re
                                            13   Jercich, 238 F. 3d 1202, 1208 (9th Cir. 2001). Here, Defendant’s testimony is sufficient to
                                            14   establish that in contacting the dealership she was at least substantially certain that he would
                                            15   be prohibited from regaining possession of the van used by him for three years. Second,
                                            16   Plaintiff must establish Defendant caused a “malicious injury”: a wrongful act, done
                                            17   intentionally, that necessarily causes injury and is committed without just cause or excuse. In
                                            18   re Plyam, 530 B.R. 456, 463-64 (9th Cir. BAP 2015). Here the claim fails. Defendant’s
                                            19   taking of the van, which as a matter of record title was her property, does not constitute a
                                            20   wrongful act. Again, Plaintiff did not establish a claim on this basis.
                                            21
                                            22          3) Ownership of 1791-1793 E. Williams Property
                                            23              In the 1980’s, Leo purchased the property at 1791-193 E. Williams (the “House”).
                                            24   Leo’s purchase of the House was assisted by two brothers and a friend co-signing the loan.
                                            25   Each of these individuals later reconveyed their title back to Leo. In July 1995, Leo
                                            26   transferred title of the House to Defendant to avoid it being subject to a potential judgment. 12
                                            27   Defendant returned title to Leo three months later. Then, in 2000, Leo transferred title to
                                            28   12
                                                      Exhibit Q provides a record of title report from July 20, 1995 through May 25, 2012.

                                                                                                       18


                                             Case: 16-05026             Doc# 107        Filed: 01/07/19 Entered: 01/08/19 10:34:00           Page 18 of
                                                                                                     20
                                             1   Defendant. From that point through at least May 2012, title to the House was held by
                                             2   Defendant as her sole and separate property, or jointly with her former or current husband.
                                             3   Mortgages were recorded against the House (listing Defendant as borrower) in 2003, 2004,
                                             4   and 2006.
                                             5          Over the course of this period, various people lived at the House, including Defendant,
                                             6   Edgar and Teresa, and tenants. During their lifetimes, Edgar and Teresa received rent from
                                             7   the House. Prior to receipt of the Settlement Funds, rents were used to pay the mortgage and
                                             8   property taxes. After receipt of the Settlement Funds, Edgar and Teresa would keep the rent,
                                             9   and the mortgage and property taxes would be paid from the Citibank Account holding the
                                            10   Settlement Funds.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11          At all relevant times, Defendant was owner of the House. Neither Plaintiff, Edgar, nor
                                            12   Teresa owned it. As such, the House was not their property, and there is no basis for Plaintiff
                                            13   to assert a claim against Defendant for actual fraud, embezzlement, larceny, conversion,
                                            14   willful and malicious injury, or elder and financial abuse under California law based upon
                                            15   ownership of the House or rents received from it. As such, all claims for relief based upon the
                                            16   House are denied.
                                            17
                                            18   Conclusion
                                            19          Consistent with the findings herein, Judgment is entered for Defendant
                                            20   contemporaneously herewith.
                                            21
                                            22                           **END OF MEMORANDUM DECISION**
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                             19


                                             Case: 16-05026       Doc# 107     Filed: 01/07/19 Entered: 01/08/19 10:34:00            Page 19 of
                                                                                            20
                                             1                               COURT SERVICE LIST
                                             2
                                                 Via ECF:
                                             3
                                                 All ECF Recipients
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                      20


                                             Case: 16-05026     Doc# 107   Filed: 01/07/19 Entered: 01/08/19 10:34:00   Page 20 of
                                                                                        20
